DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments, on pages 11 - 15, have been fully considered but are moot due to the new grounds of rejection.  The examiner suggests looking at paragraphs [0006] through [0011] of the specification.  These sections add temporal limitations to the claims which could aid in overcoming the prior art. For example, paragraph [0011] describes a prediction unit that predicts the occurrence of the event at the time of generation of the future raster data.

Claim Rejections - 35 USC § 101
	The 35 U.S.C. 101 rejection for claims 1 – 10 have been overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US Pub No: 2017/0072850 A1, hereinafter Curtis) in view of Fields et al. (US Pub No: 2021/0166323 A1, hereinafter Fields) and Kawahara et al. (US Pub No: 2016/0272199 A1, hereinafter Kawahara).
Regarding Claim 1:
	Curtis discloses:
An event prediction system comprising: a memory that stores instructions; and a processor, when executing the instructions stored in the memory, that performs operations, wherein.  Paragraph [0023] describes a processing module that includes a memory.
the memory further accumulates a plurality of pieces of data for learning, wherein the plurality of pieces of data for learning includes history information indicating a situation of a moving body at occurrence of any one of a plurality of events related to driving of the moving body.  Paragraph [0013] describes predicting an imminent driving event based on the first data set S120.  These driving events include “future vehicle collisions, obstacle collisions, bad drivers, traffic, vehicle maintenance, or near misses.”  Paragraph [0034] describes that the data set is generated/collected by the on-board vehicle systems.  This paragraph additionally describes what is collected and how it is collected.
the operations include; generating a prediction model for predicting occurrence of any one of the plurality of events with the plurality of pieces of data for learning.  Paragraph [0039] describes an example of a structured prediction that includes graphical models.  Additionally, other machine learning techniques include “supervised learning, clustering, dimensionality reduction, structured prediction, anomaly detection, and neural nets, but can alternatively include any other suitable technique.”
and predicting occurrence of any one of the plurality of events during driving of the moving body, with the prediction model and the raster data for prediction.  Paragraph [0043] describes an image captured.  This image can depict part or all of the obstacle.  In this situation, the imminent driving event S120 can include determining an obstacle position of the obstacle relative to the vehicle or predicting a vehicle path of the vehicle based on image or video analysis.  Images and videos include raster data.
Curtis does not disclose the prediction unit transmitting, to the accumulation unit, the history information when an event occurs and that the history information includes raster data for learning generated from the raster data for prediction at occurrence of any one of the plurality of events.
Fields teaches:
transmitting, to the memory, the history information when an event occurs.  Paragraph [0172] describes a method for accident cause determination and/or accident reconstruction.  The method includes a trigger event that turns on the front facing camera or video camera mounted on the vehicle.  These cameras begin taking images and transmitting the images to a remote server for analysis.  This camera only turns on prior to an anticipated or actual vehicle collision.  Paragraph [0273] describes that this event data, such as time-stamped smart traffic light data, telematics and sensor data received from the vehicle, into a machine learning program.  This is equivalent to an accumulation unit acquiring the history information of an event.
the history information includes raster data for learning generated from the raster data for prediction at occurrence of any one of the plurality of events.  Paragraph [0172] describes a method for accident cause determination and/or accident reconstruction.  The method includes a trigger event that turns on the front facing camera or video camera mounted on the vehicle.  These cameras begin taking images and transmitting the images to a remote server for analysis.  This camera only turns on prior to an anticipated or actual vehicle collision.  Paragraph [0273] describes that this event data, such as time-stamped smart traffic light data, telematics and sensor data received from the vehicle, into a machine learning program.  Therefore, this meets the claims because the learned event raster data is used for a future prediction.
Therefore, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Curtis to incorporate the teachings of Fields to show the prediction unit transmitting, to the accumulation unit, the history information when an event occurs and that the history information includes raster data for learning generated from the raster data for prediction at occurrence of any one of the plurality of events.  One would have been motivated to do so to determine an average travel environment and for generating a risk profile ([0006] of Fields).
Curtis and Fields do not teach a surrounding area all around the moving body looked down from above.  Kawahara teaches a surrounding area all around the moving body looked down from above.
	Curtis and Kawahara teach:
a data generator that generates raster data for prediction that indicates a situation of the moving body and a surrounding area all around the moving body looked down from above with a plurality of cells and with information for prediction about the moving body.  Paragraph [0034] of Curtis describes system data that can include images, accelerometer data, etc… sampled by the system.  Paragraph [0043] of Curtis describes an image that includes a portion of an obstacle and predicts the imminent driving event S120.  This prediction is done by “determining an obstacle position of the obstacle relative to the vehicle and/or predicting a vehicle path of the vehicle (e.g., based on image and/or video analysis; based on proximity sensor data, steering angle data, other data of the first data set, other data collected by the on-board vehicle systems; based on external data such as historical data, user profiles, and/or vehicle profiles; etc…”  As described in the rejection in claim 1, Raster data is defined as a matrix of cells, or pixels, organized into rows and columns, or a grid, in which each cell contains a value representing information and is commonly used for imagery.  Paragraph [0049] of Kawahara describes figures 5A and 5B which provide a 2D birds-eye view image and figures 4A and 4B show a 3D stereoscopic image.  Paragraph [0039] of Kawahara describes a control unit 17 that prepares a bird’s eye view image based on the positions of the peripheral vehicles detected in S100, the position of the host vehicle, and the road map information.  The bird’s eye view illustrates the positional relationship between the host vehicle and each of the peripheral vehicles.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Curtis and Fields to incorporate the teachings of Kawahara to show a surrounding area all around the moving body looked down from above.  One would have been motivated to do so to control a travel condition of the host vehicle (Abstract of Kawahara).
Claims 10, 11, and 13 are substantially similar to claim 1 and is rejected on the same grounds.

Regarding Claim 12:
	Curtis discloses:
A non-transitory machine-readable recording medium that stores a program for making a computer system execute.  Paragraph [0023] describes that the processing modules can be a microprocessor, CPU, GPU, or any other processing unit.  IT also describes that the processing module can include memory.
accumulation processing for accumulating a plurality pieces of data for learning, wherein the plurality pieces of data for learning include history information that indicates a situation of a moving body at occurrence of any one of a plurality of events related to driving of the moving body.  Paragraph [0013] describes predicting an imminent driving event based on the first data set S120.  These driving events include “future vehicle collisions, obstacle collisions, bad drivers, traffic, vehicle maintenance, or near misses.”  Paragraph [0034] describes that the data set is generated/collected by the on-board vehicle systems.  This paragraph additionally describes what is collected and how it is collected.
and that includes raster data for learning that indicates, with a plurality of cells, the situation of the moving body at the occurrence of any one of the plurality of events.  Raster data is defined as a matrix of cells, or pixels, organized into rows and columns, or a grid, in which each cell contains a value representing information.  This is commonly used for imagery.  Paragraph [0043] describes an image captured.  This image can depict part or all of the obstacle.  In this situation, the imminent driving event S120 can include determining an obstacle position of the obstacle relative to the vehicle or predicting a vehicle path of the vehicle based on image or video analysis.  Images and videos include raster data.
and model generation processing for generating a prediction model for predicting occurrence of any one of the plurality of events with the plurality of pieces of data for learning.  Paragraph [0039] describes an example of a structured prediction that includes graphical models.  Additionally, other machine learning techniques include “supervised learning, clustering, dimensionality reduction, structured prediction, anomaly detection, and neural nets, but can alternatively include any other suitable technique.”
Curtis does not disclose the prediction unit transmitting, to the accumulation unit, the history information when an event occurs and that the history information includes raster data for learning generated from the raster data for prediction at occurrence of any one of the plurality of events.
Fields teaches:
prediction processing for predicting occurrence of any one of the plurality of events during driving of the moving body, using the prediction model and the raster data for prediction.  Paragraph [0043] describes an image captured.  This image can depict part or all of the obstacle.  In this situation, the imminent driving event S120 can include determining an obstacle position of the obstacle relative to the vehicle or predicting a vehicle path of the vehicle based on image or video analysis.  Images and videos include raster data.
and transmission processing for transmitting, when an event occurs, the history information to an accumulation unit, including a memory, that accumulates the plurality of pieces of data for learning.  Paragraph [0172] describes a method for accident cause determination and/or accident reconstruction.  The method includes a trigger event that turns on the front facing camera or video camera mounted on the vehicle.  These cameras begin taking images and transmitting the images to a remote server for analysis.  This camera only turns on prior to an anticipated or actual vehicle collision.  Paragraph [0273] describes that this event data, such as time-stamped smart traffic light data, telematics and sensor data received from the vehicle, into a machine learning program.  This is equivalent to an accumulation unit acquiring the history information of an event.
wherein the history information includes raster data for learning generated from the raster data for prediction at occurrence of any one of the plurality of events.  Paragraph [0172] describes a method for accident cause determination and/or accident reconstruction.  The method includes a trigger event that turns on the front facing camera or video camera mounted on the vehicle.  These cameras begin taking images and transmitting the images to a remote server for analysis.  This camera only turns on prior to an anticipated or actual vehicle collision.  Paragraph [0273] describes that this event data, such as time-stamped smart traffic light data, telematics and sensor data received from the vehicle, into a machine learning program.  Therefore, this meets the claims because the learned event raster data is used for a future prediction.
Therefore, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Curtis to incorporate the teachings of Fields to show the prediction unit transmitting, to the accumulation unit, the history information when an event occurs and that the history information includes raster data for learning generated from the raster data for prediction at occurrence of any one of the plurality of events.  One would have been motivated to do so to determine an average travel environment and for generating a risk profile ([0006] of Fields).
Curtis and Fields do not teach a surrounding area all around the moving body looked down from above.  Kawahara teaches a surrounding area all around the moving body looked down from above.
	Curtis and Kawahara teach:
a data generator that generates raster data for prediction that indicates a situation of the moving body and a surrounding area all around the moving body looked down from above with a plurality of cells and with information for prediction about the moving body.  Paragraph [0034] of Curtis describes system data that can include images, accelerometer data, etc… sampled by the system.  Paragraph [0043] of Curtis describes an image that includes a portion of an obstacle and predicts the imminent driving event S120.  This prediction is done by “determining an obstacle position of the obstacle relative to the vehicle and/or predicting a vehicle path of the vehicle (e.g., based on image and/or video analysis; based on proximity sensor data, steering angle data, other data of the first data set, other data collected by the on-board vehicle systems; based on external data such as historical data, user profiles, and/or vehicle profiles; etc…”  As described in the rejection in claim 1, Raster data is defined as a matrix of cells, or pixels, organized into rows and columns, or a grid, in which each cell contains a value representing information and is commonly used for imagery.  Paragraph [0049] of Kawahara describes figures 5A and 5B which provide a 2D birds-eye view image and figures 4A and 4B show a 3D stereoscopic image.  Paragraph [0039] of Kawahara describes a control unit 17 that prepares a bird’s eye view image based on the positions of the peripheral vehicles detected in S100, the position of the host vehicle, and the road map information.  The bird’s eye view illustrates the positional relationship between the host vehicle and each of the peripheral vehicles.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Curtis and Fields to incorporate the teachings of Kawahara to show a surrounding area all around the moving body looked down from above.  One would have been motivated to do so to control a travel condition of the host vehicle (Abstract of Kawahara).
	Claim 14 is substantially similar to claim 12 and is rejected on the same grounds.

Regarding Claim 2:
	Curtis discloses:
The event prediction system according to claim 1, wherein the history information includes at least one of: information about an object in a surrounding area of the moving body.  Paragraph [0043] describes determining an obstacle position of the obstacle relative to the vehicle and/or predicting a vehicle path of the vehicle.  The system predicts an imminent driving event S120 based on “image and/or video analysis; based on proximity sensor data, steering angle data, other data of the first data set, other data collected by the on-board vehicle systems; based on external data such as historical data, user profiles, and/or vehicle profiles.”  This can also be done for a moving obstacle.
information about a state of the moving body.  Paragraph [0043] describes information regarding a state of the moving body, such as “image and/or video analysis; based on proximity sensor data, steering angle data, other data of the first data set, other data collected by the on-board vehicle systems; based on external data such as historical data, user profiles, and/or vehicle profiles.”  Paragraph [0035] describes vehicle operation data that can be used to describe a state of the moving body.
and information about a position of the moving body.  Paragraph [0035] describes vehicle operation parameters including the vehicle state, vehicle acceleration, vehicle velocity, etc…

Regarding Claim 3:
	Curtis discloses:
The event prediction system according to claim 1, wherein each of the plurality of pieces of data for learning further includes label information indicating an occurrence place of any one of the plurality of events.  Paragraph [0044] describes that the imminent driving event can be predicted based on external data.  This includes an historical occurrence probability of a given class or specific driving event.  Paragraph [0039] describes each imminent driving event (or class of events) associated with a set of measurement parameter values, a pattern of measurement parameter values, or other defining characteristics.  Paragraph [0071] describes parametric classification of the vehicle operation data includes: determining historic vehicle operation data values preceding a similar or the same driving event for the user and comparing the second data set to the historic data set.  This paragraph additionally describes classifying the notification, or event.  This is equivalent to the claim because both a current event is labeled and historical events are labeled.  Then the current event is compared to the historical event to see if the event data matches.

Regarding Claim 5:
	Curtis discloses:
The event prediction system according to claim 1, wherein the processor generates, as the raster data for prediction, current raster data at acquisition of the information for prediction.  Paragraph [0034] describes system data that can include images, accelerometer data, etc… sampled by the system.  Paragraph [0043] describes an image that includes a portion of an obstacle and predicts the imminent driving event S120.  This prediction is done by “determining an obstacle position of the obstacle relative to the vehicle and/or predicting a vehicle path of the vehicle (e.g., based on image and/or video analysis; based on proximity sensor data, steering angle data, other data of the first data set, other data collected by the on-board vehicle systems; based on external data such as historical data, user profiles, and/or vehicle profiles; etc…”  As described in the rejection in claim 1, Raster data is defined as a matrix of cells, or pixels, organized into rows and columns, or a grid, in which each cell contains a value representing information and is commonly used for imagery.  
and the processor predicts occurrence of any one of the plurality of events at generation of the current raster data.  Paragraph [0043] describes an image captured.  This image can depict part or all of the obstacle.  In this situation, the imminent driving event S120 can include determining an obstacle position of the obstacle relative to the vehicle or predicting a vehicle path of the vehicle based on image or video analysis.  Images and videos include raster data.

Regarding Claim 7:
	Curtis discloses:
The event prediction system according to claim 1, wherein the processor further notifies of a predicted result of any one of the plurality of events.  Paragraph [0013] describes a step S130 that determines a notification associated with the imminent driving event based on the first data set S120.

Regarding Claim 8:
	Curtis discloses:
The event prediction system according to claim 7, wherein the processor notifies of the predicted result of any one of the plurality of events by displaying the predicted result of any one of the plurality of events.  Paragraph [0025] describes a vehicle notification system that includes a display other user output.  Paragraph [0026] describes near-real time notification generation and display for urgent notifications.  Paragraph [0013] describes that this is used for a vehicle, which is inherently a moving object.
	
Regarding Claim 15:
	Curtis discloses:
A moving body comprising the event prediction system according to claim 1.  Paragraph [0013] describes predicting an imminent driving event based on the first data set S120.  These driving events include “future vehicle collisions, obstacle collisions, bad drivers, traffic, vehicle maintenance, or near misses.”  Paragraph [0013] describes that this is used for a vehicle, which is inherently a moving object. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Fields and Kawahawa and further in view of Aoki et al. (US Pub No: 2018/0253595 A1, hereinafter Aoki).
Regarding Claim 6:
Curtis discloses:
and the processor predicts occurrence, of any one of the plurality of events, at generation of the future raster data.  Paragraph [0039] describes an example of a structured prediction that includes graphical models.  Additionally, other machine learning techniques include “supervised learning, clustering, dimensionality reduction, structured prediction, anomaly detection, and neural nets, but can alternatively include any other suitable technique.”
Curtis does not teach an event prediction system that generates future raster data after a predetermined time has elapsed from when the current raster data is generated and based on the current raster data at acquisition of the information.
Aoki teaches:
The event prediction system according to claim 1, wherein the processor generates, as the raster data for prediction, future raster data after a predetermined time has elapsed from when the current raster data is generated, based on the current raster data at acquisition of the information for prediction and based on the information for prediction.  Paragraph [0068] describes a front camera 11 that takes a photographed image.  This image is output to the danger avoidance apparatus 40 via the control unit 30.  The movement of the target object is then predicted using CMOS, a CCD, or the like.  Paragraph [0079] describes that this predicted movement is based on the next action for the target object 1 since the photographed time point.  This can then predict an event, such as an abrupt acceleration.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Curtis, Fields, and Kawahawa to incorporate the teachings of Aoki to show an event prediction system that generates future raster data after a predetermined time has elapsed from when the current raster data is generated and based on the current raster data at acquisition of the information.  One would have been motivated to do so to predict an action of the target object on a basis of the estimated posture (Abstract of Aoki).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Fields and Kawahara and further in view of Martinson et al. (US Pub No: 2018/0053102 A1, hereinafter Martinson).
Regarding Claim 9:
Curtis, Fields, and Kawahara teach the above inventions in claims 1 and 4.  Curtis, Fields, and Kawahara do not disclose a prediction model that is different for each attribute of a driver driving the moving body.
Martinson teaches:
The event prediction system according to of claim 1, wherein the processor is configured to use the prediction model that is different for each attribute of a driver driving the moving body.  Paragraph [0118] of the applicant’s specification defines the attribute of a driver as including “age, sex, and driving habit (for example, manners of accelerating and braking) of a driver.”  Paragraph [0030] describes neural network-based prediction models based on driver action.  Paragraph [0105] describes a driver action prediction model that can be updated from actions observed in other vehicles.  For example, if a driver has two cars, than the prediction model for that driver can be shared between the cars.  Therefore, this meets the claim because each driver can have a different driving habit and the disclosed invention creates a prediction model based on the driver.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Curtis, Fields, and Kawahara to incorporate the teachings of Martinson to show a prediction model that is different for each attribute of a driver driving the moving body.  One would have been motivated to do so to allow pre-existing models to be adapted so that a driver assistance system will work with a stock, pre-trained model and also be adapted an improved upon ([0091] of Martinson).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parchami (US Pub No: 2019/0235520 A1): A system, comprising a processor, and a memory, the memory including instructions to be executed by the processor to acquire the images of the vehicle environment, determine a cognitive map, which includes a top-down view of the vehicle environment, based on the image, and operate the vehicle based on the cognitive map.
Konet (US Pub No: 2015/0123778 A1): A vehicle contact avoidance system includes a detection system, a warning system, and a controller. The detection system is configured to detect a remote obstacle in proximity to a host vehicle equipped with the vehicle contact avoidance system, including information related to at least one of a speed, a direction and a distance of the remote obstacle relative to the host vehicle. The warning system is configured to emit a warning sound to notify a driver of the host vehicle of imminent contact between the host vehicle and the remote obstacle. The controller is programmed to determine whether contact between the host vehicle and the remote obstacle is imminent based of the information supplied to the controller by the detection system, and programmed to cause the warning system to emit the warning sound. The warning sound includes a non-speech portion and a speech portion.
Hong (US Pub No: 2020/00110416 A1): Techniques are discussed for determining predicted trajectories based on a top-down representation of an environment. Sensors of a first vehicle can capture sensor data of an environment, which may include agent(s) separate from the first vehicle, such as a second vehicle or a pedestrian. A multi-channel image representing a top-down view of the agent(s) and the environment and comprising semantic information can be generated based on the sensor data. Semantic information may include a bounding box and velocity information associated with the agent, map data, and other semantic information. Multiple images can be generated representing the environment over time. The image(s) can be input into a prediction system configured to output a heat map comprising prediction probabilities associated with possible locations of the agent in the future. A predicted trajectory can be generated based on the prediction probabilities and output to control an operation of the first vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665